    Case 1:17-cv-02987-JPO-KHP Document 325 Filed 08/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT SOUTHERN                      8/24/2020
DISTRICT OF NEW YORK
                                                  17-CV-2987 (JPO) (KHP)
LUIS RAMIRO AVILES, et al.,


                        -v-

S&P GLOBAL, INC., et al.,


FERNANDO RAUL BENEDETTO, et                       17-CV-6087 (JPO) (KHP)
al.,


                        -v-

ATC REALTY FIFTEEN, INC., et al.,
                                    Defendants.
                                                  17-CV-7034 (JPO) (KHP)
HORACIO NESTOR ACEBEDO, et al.,


                            -v-

ATC REALTY FIFTEEN, INC., et al.,

FREDERICO ALVAREZ, et al.,
                                                  18CV-128 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,

HECTOR JORGE ARECO, et al.,
                                                  18-CV-2416 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,
      Case 1:17-cv-02987-JPO-KHP Document 325 Filed 08/24/20 Page 2 of 3




               ORDER SCHEDULING TELEPHONIC SETTLEMENT CONFERNCE

         A series of telephonic settlement conferences in this matter are scheduled as follows:

Wednesday, October 14, 2020 at 10:00 a.m.: Plaintiffs and Defendants Marcum and the Estate

of Smith; Wednesday, October 14, 2020 at 2:00 p.m.: Plaintiffs and Defendant S&P; Thursday

October 15, 2020 at 10:00 a.m.: Plaintiffs and the Wells Fargo Defendants; Thursday October

15, 2020 at 2:00 p.m.: Plaintiffs and the Equity Trust.

       Counsel for the parties are directed to call Judge Parker’s court conference line at the

scheduled time. Please dial (866) 434-5269, Access code: 4858267. The Court will provide a

unique passcode for each conference by email prior to the date of the conference.

       Corporate parties must send the person with decision making authority to settle the

matter to the conference. Plaintiffs shall appoint a negotiating committee to represent them at

the conference. Plaintiffs’ counsel shall arrange for simultaneous translation, to the extent

necessary.

       Defendants shall each identify their lead negotiator to Plaintiffs by August 25, 2020.

Plaintiffs shall make settlement demands by no later than September 18, 2020. Defendants

shall make counter-offers by no later than October 2, 2020. The parties are encouraged to

negotiate sooner than the above-referenced dates and to narrow the gap as much as possible

before the conference with this Court.

       The parties are instructed to complete the Settlement Conference Summary Report and

prepare pre-conference submissions in accordance with the Judge Parker’s Individual Rules of

Practice, except that the parties will be permitted up to 5 pages for their ex parte submissions.

Plaintiffs may submit separate letters for each conference. Pre-conference submissions must
     Case 1:17-cv-02987-JPO-KHP Document 325 Filed 08/24/20 Page 3 of 3




be received by the Court no later than October 9, 2020 by 5:00 p.m.

       SO ORDERED.

DATED:        New York, New York
              August 24, 2020

                                                  ______________________________
                                                  KATHARINE H. PARKER
                                                  United States Magistrate Judge
